Citation Nr: 1141075	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  09-25 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for liver disease (claimed as cirrhosis).

3.  Entitlement to service connection for esophageal varices.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976, and from August 1982 to February 1991.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Columbia, South Carolina, which denied the aforementioned claims of entitlement to service connection.  The case is currently under the jurisdiction of the RO in Muskogee, Oklahoma.

In June 2011, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he has hepatitis C, cirrhosis of the liver and esophageal varices, each as a result of active military service.  Although, as noted above, the Veteran served on two periods of active duty service, the denial of his claims was based in part on a review only of the service treatment records for the second period of service.  The Board has therefore determined that additional development is necessary prior to the adjudication of the claims.

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  This includes the duty to assist the claimant in obtaining evidence.  This also includes the heightened duty to assist in obtaining records in the possession of a Federal agency, including service records.  In this case, although it appears that the RO at least performed a preliminary search for service treatment reports (and in fact, received the treatment records for the Veteran's Navy service, dated August 1982 to February 1991), it does not appear that a thorough search for his Army service treatment records (dated November 1973 to November 1976) was performed.  The possibility that such records could contain evidence relevant to the Veteran's claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  As such, the Board finds that an attempt to obtain these records must be made and, if obtained, they should be associated with the Veteran's claims folder.  

The VCAA duty to assist also requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits in certain instances.  In determining whether a VA examination is required, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumptive period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

In this respect, the Board observes that, although there is no medical evidence that would suggest that any of the Veteran's claimed disorders were incurred during, or are otherwise related to, service, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that, medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.

In this case, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the [VA] Secretary to make a decision on the claim," see McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that a VA examination with opinion is necessary to determine whether the Veteran's hepatitis C, cirrhosis of the liver or esophageal varices are the result of active duty service.

Finally, it appears that the most recent VA treatment reports of record are dated January 2010.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in REMAND status, an attempt should be made to obtain updated treatment reports pertaining to the Veteran's hepatitis C, cirrhosis of the liver and esophageal varices.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the claims folder the Veteran's service treatment records for his first period of active military service in the U.S. Army (November 1973 to November 1976).  In the event that it is unsuccessful in this regard, it must associate with the claims folder a memorandum, with notice thereof provided to the Veteran, detailing the efforts undertaken to obtain such records.  The memorandum should specifically address (a) the efforts the RO made in attempting to obtain these records; (b) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits records VA was unable to obtain; and (c) notice that the claimant is ultimately responsible for providing evidence necessary to substantiate his claims.

2.  Obtain all available VA treatment records pertaining to the Veteran's hepatitis C, cirrhosis of the liver and esophageal varices (if any) since January 2010 and associate with the claims folder.  Any negative response must be noted in the claims folder.

3.  Thereafter, schedule the Veteran with an appropriate clinician for a VA examination to determine the etiology and approximate onset date of his hepatitis C, cirrhosis of the liver and esophageal varices.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's symptomatology associated with the claimed conditions and note that, in addition to the medical evidence, the Veteran's personal statements have been considered.  Following a review of the relevant evidence in the claims file, the clinical evaluation and any requested diagnostic test results, the examiner should be asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that either the Veteran's hepatitis C, cirrhosis of the liver or esophageal varices are the result of any incident of active duty service.  All opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In such case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether:  a.) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b.) the question falls outside of the limits of current medical knowledge or scientific development; c.) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d.) there are other risk factors for developing the condition.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
						
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

